Citation Nr: 1427670	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating decision implementing the July 2012 Board decision granting service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C. 

3.  Entitlement to service connection for substance abuse, claimed as secondary to PTSD. 


REPRESENTATION

Appellant represented by:	American Legion 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1968 to February 1971.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which determined that new and material evidence had not been submitted to reopen a claim of service connection for PTSD, hepatitis C, or substance abuse.  

The Veteran did not submit a substantive appeal with regard to the issue of entitlement to service connection for substance abuse.  The RO did, however, list that issue on an appeal certification worksheet (apparently on the same day it issued a certification of appeal, which did not list that issue).  Because the RO took actions that indicated the issue was on appeal, the Board considers the issue to be on appeal.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2012, the Board reopened and granted the claim of service connection for PTSD, and reopened and remanded the claim of service connection for hepatitis C.   

In that decision, the Board determined that the issue of service connection for substance abuse had not been previously adjudicated.  However, the record shows that an April 1975 RO decision denied the claim of service connection for substance abuse.  Although the issue of service connection for substance abuse has previously been denied, the grant of service connection for PTSD created a new basis of entitlement and new and material evidence is not needed to reopen the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the appellant if further action is required.


REMAND

The record reflects that the AOJ has not yet issued a decision implementing the Board's grant of service connection for PTSD.  A rating decision must be issued. 

The September 2012 VA examiner concluded that he could not provide an opinion as to whether the Veteran's substance abuse disability was caused or aggravated by his service-connected PTSD without resort to mere speculation.  The examiner did not appear to consider whether the Veteran's substance abuse was an attempt to self-medicate symptoms of PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds). 

The Veteran has asserted that his hepatitis C resulted from his coming into contact with the blood of wounded and deceased soldiers while in service.  Examiners, however, have indicated that the likely cause of his hepatitis C is his well-documented history of intravenous drug abuse.  The issue of service connection for hepatitis C is thus inextricably intertwined with the issue of service connection for substance abuse.  Where a decision on one issue could have a "significant impact" upon another, the two claims are inextricably intertwined and must be considered together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision that implements the Boards July 2012 grant of service connection for PTSD. 

2.  Forward the claims file to the September 2012 VA examiner (or another examiner if the original examiner is not available) to providing an opinion that addresses whether it is at least as likely as not that the Veteran's substance abuse was proximately due to or aggravated by his service-connected PTSD.  

The examiner must consider whether the Veteran's substance abuse was due in whole or in part to his attempt to self-medicate symptoms of PTSD.

The examiner must consider the Veteran's report that his substance abuse began in service.  

The examiner should provide reasons for the opinion.  If the examiner is unable to provide the opinion without resort to speculation, the examiner must provide reasons for the inability to provide the needed opinion.

3.  If any benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



